DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard,
Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin

DATE:

July 11, 2019

FROM:

Calder Lynch
Acting Deputy Administrator and Director

SUBJECT:

Comprehensive Strategy for Monitoring Access in Medicaid

The Centers for Medicare & Medicaid Services (CMS) is pleased to announce that we are
initiating a strategy to measure and monitor beneficiary access to care across Medicaid. We
are committed to develop a new data-driven strategy to understand access to care in the
Medicaid program across fee-for-service and managed care delivery systems, as well as in
home and community-based services (HCBS) waiver programs. This new strategy will focus
on a more uniform and comprehensive methodology for analyzing Medicaid access data for all
states and will be led by CMS working in partnership with states.
Background:
Section 1902(a)(30)(A) of the Act requires states to “assure that payments are consistent with
efficiency, economy, and quality of care and are sufficient to enlist enough providers so that
care and services are available under the plan at least to the extent that such care and services
are available to the general population in the geographic area.” In the November 2, 2015
Federal Register (80 FR 67576) we published the “Methods for Assuring Access to Covered
Medicaid Services” final rule with comment period that outlined a data-driven process for
states to document their compliance with section 1902(a)(30)(A) of the Act. Among other
requirements, the 2015 final rule with comment period required states to develop and submit to
CMS an access monitoring review plan (AMRP) for certain Medicaid services that is updated
at least every three years. Additionally, the rule required that when states submit a State plan
amendment (SPA) to reduce or restructure provider payment rates, they must consider the data
collected through the AMRP and undertake a public process that solicits input on the potential
impact of the proposed reduction or restructuring of Medicaid payment rates on beneficiary
access to care.
Numerous states expressed concern regarding the administrative burden associated with the
November 2015 regulatory requirements, especially those states with high rates of beneficiary
enrollment in managed care. States have also questioned whether the AMRP process is the
most effective or accurate reflection of access to care in a state’s Medicaid program. In

Page 2 –

attempt to address some of the states’ concerns regarding unnecessary administrative burden,
in the March 23, 2018 Federal Register (83 FR 12696), we published a proposed rule that
would have exempted states from requirements to analyze certain data or monitor access when
the vast majority of their covered beneficiaries receive services through managed care plans
and would have provided similar flexibility to all states when they make nominal rate
reductions to fee-for-service payment rates. Based on the responses we received during the
public comment period, we have decided not to finalize the proposed exemptions and instead
are setting out a new approach to understanding access and ensuring statutory compliance
while eliminating unnecessary burden on states.
Please note that CMS’ intent is to improve access to care and will continue to ask states how
they are meeting the statutory requirements, and address access to care concerns expressed by
beneficiaries and other stakeholders.
While CMS believes the AMRPs can be useful to guide states overall process to monitor
beneficiary access, because they are generally limited to access in fee-for-service delivery
systems and focused on targeted payment rate changes rather than the availability of care or
population health outcomes, we have decided a more comprehensive approach is warranted.
Concurrently with this Informational Bulletin, we are publishing a Notice of Proposed
Rulemaking (NPRM) in the Federal Register that proposes to rescind the requirements of the
2015 final rule with comment period while we develop a more comprehensive approach to
monitoring access across delivery systems. Through the NPRM, we are seeking comments and
feedback from our stakeholders regarding both the rescission of the current regulatory
requirements and our approach moving forward.
It is important to note, that until such point that the NPRM is finalized, the current regulatory
requirements are still applicable. And, although the NPRM would remove the regulatory
process requirements for states to develop and update an AMRP and to submit certain access
analysis when proposing to reduce or restructure provider payment rates, states still are
obligated by the statute to ensure Medicaid payment rates are sufficient to enlist enough
providers to assure that beneficiary access to covered care and services is at least
consistent with that of the general population in the same geographic area, particularly
when reducing or restructuring Medicaid payment rates through SPAs. If the regulatory
amendments in this proposed rule are finalized, we would utilize existing CMS authority
concurrently with the publication of the final rule through a letter to State Medicaid Directors
to provide information on data and analysis that states may submit with SPAs to support
compliance with section 1902(a)(30)(A) of the Act. Such data might include: rate
comparisons; ratios of participating providers to total providers in the geographic area; ratios of
participating providers to beneficiaries in the geographic area; available transportation in the
geographic area; direct comparisons of access for Medicaid beneficiaries to that of the general
population in the geographic area; and provider, beneficiary, and other stakeholder complaints
and recommendations for resolution of such complaints.
Developing a New Access Strategy:
We want to work collaboratively with states and other stakeholders to develop a streamlined,
comprehensive approach to monitoring access across Medicaid delivery systems by identifying
uniform access indicators that may be measured through available data. To accomplish this, we

Page 3 –

will convene workgroups and technical expert panels that include key state and federal
stakeholders in the upcoming months. The workgroup will focus on identifying: 1) how the
current requirements could be improved; 2) the most effective approach to ensuring beneficiary
access to care; 3) how can CMS best ensure states comply with the statutory access
requirements; and 4) the best way to align access monitoring across fee-for-service and
managed care delivery systems. The workgroups will also identify data that could be available
to conduct access reviews at the federal level and the types of analyses that would be
beneficial.
Next Steps:
In the coming weeks, CMS will be working with the National Association of Medicaid
Directors (NAMD) to identify states that would be interested in partnering with us on this
important initiative by participating in technical expert panels and ongoing working groups.
Our focus will be to identify measures and benchmarks and data that may be used as common
access indicators across fee-for-service, managed care and home and community based
waivers. Throughout the process, we will be soliciting feedback and input on the strategy and
will work collaboratively with our state partners and other stakeholders to determine a
comprehensive access measurement approach.

/s/

